IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-60454
                          Conference Calendar


MAURICE BARR,

                                           Petitioner-Appellant,

versus

UNITED STATES OF AMERICA;
JOE P. YOUNG,

                                           Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 1:01-CV-209-B
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maurice Barr, federal prisoner # 10460-042, pleaded guilty

to possession with intent to distribute cocaine base and

marijuana.     Barr’s sentence was enhanced to life imprisonment

based upon two prior drug convictions.     He filed a habeas corpus

petition under 28 U.S.C. § 2241 challenging his life sentence.

The district court dismissed the petition without prejudice

because Barr filed the petition in the wrong jurisdiction.     The

district court also held that it lacked jurisdiction to consider

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60454
                                -2-

the petition as a successive 28 U.S.C. § 2255 motion because Barr

had not received authorization from this court to file the

motion.   28 U.S.C. § 2244(b)(3)(A).

     Barr is currently incarcerated in Memphis, Tennessee.     Thus,

the district court did not err in determining that the proper

court to entertain Barr’s 28 U.S.C. § 2241 petition was the

district court for the Western District of Tennessee.    See

Lee v. Wetzel, 244 F.3d 370, 373 (5th Cir. 2001).    The district

court also did not err in construing Barr’s petition as an

unauthorized successive 28 U.S.C. § 2255 motion.    Barr has

previously filed an unsuccessful 28 U.S.C. § 2255 motion, and

the instant petition raises issues that could have been raised

previously.   See In Re Cain, 137 F.3d 234, 235 (5th Cir. 1998).

Because Barr did not seek authorization to file a successive

28 U.S.C. § 2255 motion, the district court did not err in

holding that it lacked jurisdiction to consider a 28 U.S.C.

§ 2255 motion.   See 28 U.S.C. §§ 2255, 2244(b)(3)(A).

Accordingly, the district court’s dismissal of Barr’s federal

habeas petition is AFFIRMED.